children's best interests and that respondent had established appellant's
                parental fault because she had failed to adjust the circumstances that led
                to the removal of the children and she had neglected the children as her
                drug use rendered her unable to consistently provide care for them. This
                appeal followed.
                            Having considered appellant's arguments and the record on
                appeal, we conclude that substantial evidence supports the district court's
                order granting the petition to terminate appellant's parental rights.    See
                In re Parental Rights as to A.J.G., 122 Nev. 1418, 1423, 148 P.3d 759, 763
                (2006) (explaining that this court will uphold a termination order if the
                district court's factual findings are supported by substantial evidence).
                Substantial evidence supports the district court's finding that the
                children's best interests will be served by terminating appellant's parental
                rights. Id.; NRS 128.105(1) (1999) (amended 2015). Appellant failed to
                rebut the presumption in NRS 128.109(2) (1999) (amended 2015) that
                termination is in the oldest child's best interest as he had resided outside
                of her care for 14 of 20 consecutive months at the time of trial. Further,
                substantial evidence supports the district court's finding that both
                children are bonded with their foster family, who are interested in
                adopting them, and that appellant is not strongly bonded with the
                children as she failed to consistently visit them and she would only ask
                her caseworker about an older child who was removed from her care but is
                not the subject of this case, instead of asking about these children. NRS
                128.105(1) (1999) (amended 2015).
                            Substantial evidence also supports the district court's findings
                of parental fault.   A.J.G., 122 Nev. at 1423, 148 P.3d at 763; NRS
                128.105(2)(b), (d) (1999) (amended 2015) (providing that parental fault is

SUPREME COURT
         OF
      NEVADA
                                                     2
(0) I 947A
                  established when the parent neglects the child or the parent has failed to
                  adjust the circumstances leading to the child's removal). While appellant
                  did complete her physical abuse classes, substantial evidence supports the
                  district court's conclusion that appellant did not demonstrate that she
                  would not abuse the children in the future as she attempted to minimize
                  the physical abuse. Further, her failure to complete her substance abuse
                  treatment and consistently submit to random drug testing also supports
                  the district court's finding that she failed to adjust the circumstances that
                  led to the children's removal. NRS 128.0126; A.J.G., 122 Nev. at 1423,
                  148 P.3d at 763. Additionally, because of her failure to address her drug
                  problem, substantial evidence supports the district court's finding that she
                  neglected thefl children because she has failed to provide them with proper
                  parental care by reason of her faults or habits. NRS 128.014(1); In re N.J.,
                  125 Nev. 835, 844-45, 221 P.3d 1255, 1262 (2009). Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                            Etta



                  Gibbons                                    Pickering




                  cc: Hon. Frank P Sullivan, District Judge, Family Court Division
                       Autumn H.
                       Clark County District Attorney/Juvenile Division
                       Eighth District Court Clerk



SUPREME COURT
      OF
    NEVADA
                                                        3
(0) 1947A 04049